DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on pages 8-12 of the remarks dated 4/6/2021. Additionally, Kawamura (US 2014/0240851), Kohno et al. (US 2007/0201143), and Yasui (US 2017/0168269) fail to disclose independent claim 1 and independent claim 13 in its entirety.
Specifically regarding the allowability of amended independent claim 1 and independent claim 13: The prior art of record does not disclose or suggest an optical system comprising “a first lens unit having a positive refractive power; a second lens unit having a positive refractive power, a third lens unit, a cemented lens consisting of a plurality of lenses and an optical element Gp cemented to one another and having a concave lens surface on the object side, wherein the third lens unit includes a positive lens LP1 and a negative lens disposed on the image side of the positive lens LP1, wherein the following conditional expression is satisfied: 1.70 < Nn, where Nn is a refractive index with respect to a d-line of a material of the negative lens Ln included in the second lens unit”, along with other claim limitations, is not disclosed or suggested by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872